        Case 5:19-cr-00052-F Document 105 Filed 08/25/20 Page 1 of 3




         IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                  )
                                            )
               Plaintiff,                   )
                                            )
 -vs-                                       )      Case No. CR-19-052-1-F
                                            )
 COLBY SCOTT SHEPHERD,                      )
                                            )
               Defendant.                   )


                                      ORDER

        The court has preliminarily reviewed the Final Presentence Investigation
Report in this case (doc. no. 104).
        The court notes, from the addendum to the presentence report (doc. no.
104, at p. 37), that the defendant has lodged a “general objection” to the report.
The general objection is articulated as follows: “The defendant objects to any
and all facts, drug quantities, and conduct not specifically admitted to during
his change of plea hearing or within the plea agreement.”
        Defendant’s “general objection” runs counter to some basic principles of
federal sentencing procedure. As relevant here, Rule 32(f), Fed.R.Crim.P.,
requires a party objecting to material in a presentence report to “state in writing
any objections, including objections to material information.” This affirmative
requirement in Rule 32 is echoed in the advisory guidelines, specifically USSG
§ 6A1.2(b). At sentencing, the court is required to rule on “any disputed
portion of the presentence report.” Rule 32(i)(3)(B).
       Case 5:19-cr-00052-F Document 105 Filed 08/25/20 Page 2 of 3




      Bearing in mind this commonsense framework for fair resolution of
disputed factual matters which may be relevant to sentencing, it comes as no
surprise that, to invoke the district court’s factfinding obligation, the defendant
is required to make “specific allegations” of factual inaccuracy. United States
v. Chee, 514 F.3d 1106, 1115 (10th Cir. 2008). See also, to the same effect,
United States v. Rodriguez-Delma, 456 F.3d 1246, at 1253 (10th Cir. 2006).
Thus, objections to a presentence report must be made with “specificity and
clarity” in order to alert the government and the district court to the mistake of
which the defendant complains. United States v. Ramirez-Flores, 743 F.3d
816, 824 (11th Cir. 2014).      As the court noted in Ramirez-Flores, “this
requirement is not gratuitous; rather, it ensures that the government has the
opportunity to address or correct the alleged error.” Id. If an objection to a fact
contained in the presentence report is not asserted with sufficient specificity,
“the objection is waived.” United States v. Bennett, 472 F.3d 825, 832 (11th
Cir. 2006).

      Defendant’s general objection, quoted above, completely frustrates the
court’s ability to focus on matters which might genuinely and specifically be
placed in issue for sentencing purposes. Of equal importance, defendant’s
general objection runs directly counter to the fundamental principles of federal
sentencing procedure as established by the authorities cited above. The court
is, of course, unable to ascertain (and is unwilling to guess) what the defendant
might object to in lieu of his general objection. For that reason, we are going
to start over on the defendant’s objections to the presentence report.
Defendant’s objections are STRICKEN IN TOTO.                       Defendant is
DIRECTED, not later than 21 days from the date of this order, to serve new



                                        2
         Case 5:19-cr-00052-F Document 105 Filed 08/25/20 Page 3 of 3




objections as contemplated by Rule 32(f)(1). That will trigger, as in the usual
course, the preparation of a new addendum. After the presentence report, with
the new addendum, is filed, the court will set this case for sentencing.
        IT IS SO ORDERED this 25th day of August, 2020.




19-0052p028 (Shepherd).docx




                                       3
